Citation Nr: 0330176	
Decision Date: 11/04/03    Archive Date: 11/13/03

DOCKET NO.  95-12 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a chronic low back 
disorder, claimed as secondary to a service-connected right 
knee disability.

2.  Entitlement to service connection for irritable bowel 
syndrome, also claimed as gastroenteritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The veteran had active military service from December 1965 to 
June 1987, when he retired.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  July 1994 rating decision of the 
Department of Veterans Affairs (VA), Regional Office in 
Phoenix, Arizona (RO), in which the RO denied the veteran's 
claims of entitlement to service-connection for a chronic low 
back disorder as secondary to a service-connected right knee 
disability, and for irritable bowel syndrome also claimed as 
gastroenteritis.  A timely notice of disagreement and 
substantive appeal was filed.  The RO issued a statement of 
the case (SOC) in January 1995.

The veteran and his wife provided oral testimony before a 
Hearing Officer at the RO in September 1995, a transcript of 
which has been associated with the claims file.

Supplemental statements of the case, which continued the 
denial of the veteran's claims, were issued in February 1996, 
July 1998, and June 2002.


REMAND

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which substantially 
modified the circumstances under which VA's duty to notify 
and assist claimants applies, and how that duty is to be 
discharged.  See Public Law No. 106-175 (2000) (now codified 
at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 2002)).  The 
statute also revised the former section 5107(a) of title 38, 
United States Code, to eliminate the requirement that a 
claimant must come forward first with evidence to well ground 
a claim before the Secretary of Veterans Affairs is obligated 
to assist the claimant in developing the facts pertinent to 
the claim.

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board had been conducting 
evidentiary development of appealed cases directly, under 
authority conferred by 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) 
(2002).  Consistent with the new duty-to-assist regulations, 
after reviewing the veteran's case, the Board determined that 
the following additional evidentiary development was needed 
prior to final appellate consideration of the veteran's 
claims, as set out in an internal development memorandum, as 
follows: 

1.  Because the VA physician who examined 
the veteran at the VAMC in Prescott, AZ, 
in April 2003 stated that "[t]he patient 
had an admission to this hospital in 
February 2002, for a two month history of 
central abdominal pain radiating around 
to his back, but there was no diagnostic 
entity established for the cause of that 
pain," request all records, including 
the hospital summary, reports of any 
diagnostic testing, and any treatment 
regime, from the Prescott VAMC that are 
associated with the veteran's admission 
to that facility in February 2002, or any 
other time during that year.  
2.  Then, arrange for the veteran to 
undergo a gastrointestinal examination by 
a VA examiner who has not previously 
examined him.  The claims folder must be 
provided to the examiner for review in 
conjunction with the examination, to 
include any medical records secured 
pursuant to the preceding paragraph.  The 
examiner should conduct an examination of 
the veteran, and provide a diagnosis of 
any pathology found.  The examiner should 
specifically comment on the etiology of 
the veteran's claimed irritable bowel 
syndrome and any other gastrointestinal 
disorder(s) found.  In particular, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
(i.e., at least a 50-50 probability) that 
any gastrointestinal disorder currently 
found is etiologically related to an 
incident of military service, to include 
possible exposure to Agent Orange or 
other herbicide agent(s) during service, 
or whether such a relationship is 
unlikely (i.e., less than a 50-50 
probability).  The examiner should be 
advised that, for the purposes of this 
opinion, exposure to herbicides in 
Vietnam during service should be 
presumed.  

However, on May 1, 2003, prior to the Board's determination 
as to whether all the requested evidence had been obtained 
and its consideration of the claim on appeal, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated the new duty-to-assist regulations 
codified at 38 C.F.R. § 19(a)(2) and (a)(2)(ii)(2002).  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  That decision emphasized the 
Board's status as "primarily an appellate tribunal," and 
held 38 C.F.R. § 19.9(a)(2) to be invalid because, in 
conjunction with the amended regulation codified at 38 C.F.R. 
§ 20.1304, it purported to allow the Board to consider 
additional evidence without having to remand the case to the 
AOJ (agency of original jurisdiction) for initial 
consideration and without having to obtain the appellant's 
waiver.  The Federal Circuit found that, under such a 
procedure, "the veteran is not effectively able to object to 
any of the additional evidence obtained by the Board until 
after the Board weighs the evidence and decides the appeal."  
The Federal Circuit further held 38 C.F.R. § 19.9(a)(2)(ii) 
to be invalid because, in providing only 30 days for an 
appellant to respond to a notice from the Board that 
information or evidence is needed from the appellant, it 
violated the provision, contained in 38 U.S.C.A. § 5103, of a 
one-year period in which to respond to such a request.  

In addition, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007 (Fed. Cir. Sept. 22, 2003), the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) (2003) as inconsistent with 38 
U.S.C.A. § 5103(b)(1).  The Federal Circuit made a conclusion 
similar to the one reached in Disabled American Veterans, 
supra at 1348 (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Federal Circuit found that the 30-day 
period provided in § 3.159(b)(1) to respond to a VCAA duty to 
notify is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response.  

In this case, the record reflects that the RO has not yet 
considered whether any additional notification or development 
action is required under the VCAA; nor does the record 
reflect that the RO issued an evidence development letter 
consistent with the notice requirements of the VCAA.  The 
Court has indicated that 38 U.S.C.A. § 5103(a), as amended by 
the VCAA, requires the RO to inform a claimant as to which 
evidence VA will provide and which evidence the claimant is 
to provide, and require remand where the RO failed to do so 
before transferring the case to the Board.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see also 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  It would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time, particularly in 
view of recent decisions.  See Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  See also Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002) (holding that the Board must 
identify any VCAA notice documents in the file which comply 
with Quartuccio).  

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should furnish the veteran a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio and Paralyzed 
Veterans of America, supra.  

2.  The RO may wish to review the claims 
file and the Board's requested development 
actions, to ensure that all necessary 
evidentiary development is completed 
regarding the veteran's claims.

3.  Then, the RO should review the claims 
file and ensure that all notification and 
development action required by the Veterans 
Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-175 (2000) (now codified at 
38 U.S.C.A. §§ 5100-5103A, 5106-7 
(West 2002)) is completed.

4.  Thereafter, the RO should readjudicate 
the veteran's claims.  If the benefits 
sought on appeal remain denied, the 
appellant should be provided with an SSOC.  
The SSOC should contain notice of all 
relevant actions taken on the claims, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on appeal 
since the June 2002 SSOC.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action

must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board is appealable to the Court.  This remand is in 
the nature of a preliminary order and does not constitute a 
final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).


